

	

		II

		109th CONGRESS

		1st Session

		S. 1236

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Crapo (for himself,

			 Mr. Baucus, Mr.

			 Bond, Mr. Burns, and

			 Mr. Akaka) introduced the following bill;

			 which was read twice and referred to the Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To ensure the availability of spectrum to

		  amateur radio operators.

	

	

		1.Short titleThis Act may be cited as the

			 Amateur Radio Spectrum Protection Act

			 of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)More than 650,000 radio amateurs in the

			 United States are licensed by the Federal Communications Commission.

			(2)Among the basic purposes of the Amateur

			 Radio and Amateur Satellite Services are to provide voluntary, noncommercial

			 radio service, particularly emergency communications.

			(3)Emergency communications services by

			 volunteer amateur radio operators have consistently and reliably been provided

			 before, during, and after floods, hurricanes, tornadoes, forest fires,

			 earthquakes, blizzards, train accidents, chemical spills, and other

			 disasters.

			(4)The Federal Communications Commission has

			 taken actions which have resulted in the loss of at least 107 MHz of spectrum

			 to radio amateurs.

			3.Federal policy

			 regarding reallocation of amateur radio spectrumSection 303 of the

			 Communications Act of 1934

			 (47 U.S.C.

			 303) is amended by adding at the end the following new

			 subsection:

			

				(z)Notwithstanding subsection (c), after the

				date of the enactment of this subsection—

					(1)make no reallocation of primary allocations

				of bands of frequencies of the amateur radio and amateur satellite

				services;

					(2)not diminish the secondary allocations of

				bands of frequencies to the amateur radio or amateur satellite service;

				and

					(3)make no additional allocations within such

				bands of frequencies that would substantially reduce the utility thereof to the

				amateur radio or amateur satellite service;

					unless the Commission, at the same

				time, provides equivalent replacement spectrum to amateur radio and amateur

				satellite

				service..

		

